Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 1 of 15




                     Exhibit 1
           Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 2 of 15




                      ALFRED P. CHAI^                        LAND
                                     Attorney at Law
                                   5 Arthur Street, Suite A
                                        PO Box 217
                                  Easthampton, MA 01027
                       Telephone (413) 529-0404 Fax (413) 529-0347
                       ATTORNEY.CHAMBERLAND@GMAIL.COM
                              www.attomevchamberland.com

VIA US OVERNIGHT MAIL
ARTICLE NUMBER: EJ 125 396 713 US

June 21,2020

National Registered Agents Inc
155 Federal Street, Suite 700
Suffolk County
Boston, MA 02110

               RE:    Peter Mollo v. Vein. Inc.
                      Hampden County Superior Court
                      Civil Action Number: 20-0198

Dear Sir or Madam:

       Please find enclosed for service of process:

               •   Summons;
               •   Civil Cover Sheet;
               •   Complaint;
               •   Civil Tracking Order; and
               •   Demand Letter to Yelp! Inc.

       Please take note that on the Secretary of the Commonwealth of Massachusetts’ Coprorate
Website, Yelp Inc! lists National Registered Agents as its agent for service. However, the
website indicates that your address is located at 303 Congress Street, Suite 202, Boston,
Massachusetts 02110.         ik you for your attention to this matter.

          youps,



cc:     'eter Mollo
         !e
                                   Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 3 of 15
                              TO PLAINTIFF’S ATTORNEY: PLEASE CIRCLE TYPE OF ACTION INVOLVED: •
                              TORT - MOTOR VEHICLE TOFtT - CONTRACT - EQUITABLE RELIEF - OTHER
:s
3
              e                          commonwealth of MASSACHUSETTS
3
3-
> ai
fs
4     A
                      HAMPDEN, ss                                                           SUPEraOR COURT
I1 «*"
    (A                                                                               DEPARTMENT OF TBDE TRIAL COURT
*^
! S                                                                                       CIVIL ACTION NO.
10
                  *      M



 • ^                                                                                                                                 20 0198
 !§                                  h o Li q                                   PLAINTIFFCS)
   60
  *C!
 • O
 i 2
                                         V.                                                                 .    SUMMONS.
     £
      4)
     iS                                                    __________, DEFENDANT(S)
     . o-
      tn
     -a
     ■1
                                                                           .                                             Jr^700                          o'"
                      To the above named defendant:                                                             />\A5:s          oyiio                         \
     .a ■'
      a
     4>                    You are hereby summoned and required to serve upon                        P                             J
     A
      o            plaintifTs attorney, whose address is C yVA<lAUA                     Senary* g'Aifj.U w-mU ^
     *3
                   an answer to the complaint which is herewith served upon Vou, within 20 da^s after service of this suttunons
      A            upon ypu, exclusive of the day of service. If you fail to' dp so, judgment by ide&ult will be taken-against you
      CQ
      ^
      M            for the^|elief demanded in the complaint. You are also r^uired to tile your answer to the coiriplaint in the
      «           office of the Clerk of this court at Springfield either before service upon the plaintiffs attorney or within a
     .g '*        reasonable time thereaft^.
     o
     CM
      C
     3^              Unless otherwise provided by rule 13(a), your answer must state as a counterclaim any claim which you
      Z \ - .niayhaveagainsttheplaintiffwhicharisesoutofthetransactionoroccurrencethatistbesubjectmatterofthe
      ^      -plaintiffs claim or you will thereafter be barred from making such claim in any odief action.
      a
      g           Witness, Judith Fabricant, Esq., at Springfield the j ^                                  day of       ^            V
      r ■ in the year of ourLord two thousand                   ^ ^oX<^
      o
      >k

      >4
      0
      >\
      3
      i

      i
                                                                                 Laura S. Gentile, Esquire
       31 .
                                                                                 CLERK OF COURTS
       i
       i      NOTES:
       >      ]. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure
       «•     2. When more than one defendant is involved, the names of all sudi defendants diould appear in the caption. Ifa separate summons is used
       :      for each defendant, each should be addressed to the particular defendant
       I
              FORM No. 1
                                        Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 4 of 15
                                                                    DOCKET NUMBER                                 Trial Court of Massachusetts
      CIVIL
         •r

LAINnFF(S):
            ACTION COVER SHEET                                                                                    The Superior Court
                                                                                                             COUNTY
                                                                                                                                                                 H
3DRESS:                                         L \    A^^^ ■iST'                                                U AI^PDfL^J                                 i
                      ^p'r^ \                                                         OEFENDANT(S):                             LrJC
                           14 1                       010^
                                      o <g> Vit^ nr^___________                                           j^.b                                               cStT^
TORNEY:             /^\ ^|gA,gJ^               O C.UAMAgfgi-AA^                                                                                             Q/UI.05
tORESS:            rsfto                        |^{___________                        ABBREBS;    Lc/6*-l.^dr^t^-T^

                    *? A/cgruktc-.    P<3 8oy^<-7                                                                  fj               At,      ^ ^t^iTfcijEA           _

                    E>N6vUA.M^prt<sJy        OljCd^                                                               ■.?U 7       ^"V «J (T* ^iP                            '

0:                                    tSl                                                                                                                 62^1U3
                                                TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
          CODE NO.                          TYPE OF ACJlpN (spec lyL                                  ^ JURY CLAIM BEEN MADE?

      E£4                                             { tfAJT     ^3A                                 JyES   □ NO

 'If "Other” please describe:
                ere a claim under G.U c. 93A7                                                    Is this a class action under Mass. R. Civ. P. 23?
                TES          □ NO                                                                     D YES            □ NO
                                                      STATEMENT OF DAMAGES PURSUANT TO G.L. C. 212, § 3A
  following is a full, itemized and detailed statement of the facts on which ttte undersigned plainUE or plaintiffs counsel relies to determine money darr^ges.
 this form, disregard double or treble damage claims; Indicate single damages only.
                                                                                   TORT CLAIMS
                                                                       (attadi additional sheets as necessary)
  ocumented medical expenses to date:
      1. Total hospital expenses...................                                                                                                  $■



      2. Total doctor expenses......................                                                                                                 S.
      3. Total dtiropractic expenses..............                                                                                                   a
      4. Total physical therapy expenses.......                                                                                                      1
      5. Total other expenses (describe below)
                                                                                                                                   Subtotal (A): $.

  )cumented lost wages and compensation to date................                                                                                      1
  }cumented property damages to date................................                                                                                 a
  >asonably antidpated future medical and hospital expenses..                                                                                        a
  tasonably anticipated lost wages.......................................                                                                            a
  ner documented items of damages (describe below)...........                                                                                        1

     efiy describe plaintiff’s injury, including the nature and extent of injury:

                                                                                                                                    TOTAL (A-F):$


                                                                   CONTRACT CLAIMS
                                                          (attach additional sheets as necessary)                                                                    (
     This acton mdudes a claim mvolving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
     e a detailed description of claim(s}; ^3^
                                                                                                                                   TOTAL; $
                                                                                                  C'ilS7^5'J5)
     iture of                Unrepresented Plaii
      TED ACTIONS: Please provide the caseTiui                                          county of any related actions pending in the Superior Court



                                               CffRTIFICATION PURSUANT TO SJC RULE 1:18
      )y certify that I have complied with requirements of Rule 5 of the Si     Judio'al Court Uniform Rules on Dispute Resolution (SJC
      :18) requiring ^at I provide my clients wStunformation aboutcetfrt-conriected dispute resolution services and discuss with them the
      ages ap(Tdi^9>(antages of the varipu^m^>^s of dlsput^^f^lutigii

      ure qf Attorneys Record:                                                                                                       Date:
                                     Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 5 of 15
                                       CIVIL ACTION COVER SHEET INSTRUCTIONS
                   w
                                  SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE
     r
 AC Aetlons.lnyottflnq       Stete/Munlelnalltv *                     ■ER Equitable Remedies                                           ly Real Pronartv

AA1 Contract AcGon invoMng Commonwealth,                  D01 Specific Performance of a Contract          (A)          C01 Land Talcing                              (F)
    Munidpality. MBTA, etc.               (A)             002 Reach and Apply                             <F)          C02 Zoning Appeal, 6.L e. MA                  (F)
AB1 Tortious A^on InvoMrq Commonwealth,                   DOS Injunction                                   {F)         COS Dispute Concerning Title                  (F)
     Municipality, MBTA, etc.             (A).            D04 Reform/ Cancel instrument                    (F)         C04 Foreclosure of a Mortage                  (X)
AC1 Real Prepe^ Action involving                          005 Equitable Replevin                           <F>         COS Condominium Lien & Chafes                 (X)
    Commonwealth, Munleipalily, MBTA etc. (A)             DOS Contribution or Indemnification              (F)         C99 Other Real Property Action                (F)
ADI Equity Action involving Commonwealth.                 D07 Imposition of a Trust                        (A)
    Munl^lity. MBTA. etc.                 (A)             D(M Minority Shareholdei’s Suit •              (A)                   MC Miscellaneous Civil Actlona.
A£1 Administrative Action involving                       009 Interference in Contractual Relationship    (F)
    Commonwealth, Municipality. MBTA,etc. (A)             DIOAccountir^                                   (A)          E18 Foreign Discovery Proceeding              (X)
                                                          011 Enforcement of Restrictive Covenant         (P)          E97 Prisoner Habeas Coqrus                    (X)
          CW Contraet/Buslness Cases                      012 Dissolution of a Partnership                (F)          E22 Lottery Assignment, G.L. c. 10, $ 28
                                                          013 Declaratory Judgment, 6.LC.231A            (A)
A01 Services. Labor, and Materials              (F)       014 Dissolution of a Corporation                (F)                AB Abuse/HaiaaamentgHnmntigii
A02 Goods Sold and Delivered                    <F)       099 outer Equity Action                         (F)
AOS Commercial Paper                            (F)                                                                    E1S>UnisePreventionPelition,GJ..c.209A QO
A04 Employment Contract                         (F)       PA Civil Actions Involvina Ineafeerated Party t              E21 ^tectlon horn Harassment 6.L. c. 2S8Ep()
AOSConsumerRevolvingCredU-iMtjC.i>.e.t          (F)
A06 Insurance Contract                          (F)                                                                            AA Admintetratlve CtvH Aettenft
AOS Sale or Lease of Real Estate                          PA1 Contract Action involving an
                                                (F)
A12 Coftstruetion Dispute                       (A)           Incarcerated Party                          <A)          E02 Appeal from Admlnfstrative Agency,
A14 Interpleader                                          PB1 Tortious Action Involving an                                  G.L. 0.30A                              (X)
                                                <F)           Incarcerated Party
BA1 Governance, Conduct, Internal                                                                         (A)          EOS Certiorari Action. G.L. & 249, § 4       <X)
    Affairs of Entities                                   PCt Rea! Property Action involving an                      • EOSConllrmationof Arbitration Awards         (X)
                                                (A)           Irtcarcerated Party
BAS Lialrility of Shareholders, Directors,                                                                (F)          E06 Mass Antitrust Act, G.L. c. 93. § 9      (A)
    Officers, Partners, etc.                              PD1 Equity Action involving an                               E07 Mass Antilmst Act G.L e. 93, § 6         (X)
                                                (A)           Incarcerated Party
BB1 Sharelralder Derivative                     (A)                                                       (F)          £08 Appointment of a Receiver                (X)
BB2 Securities Transactions                               PEI Adminisiraliva Action involving an                       E(» Construction Surety Bond, G.L. c. 149,
                                                <A)
BC1 Mergers. Consolidations, Sales of                         Incarcerated Party                          (F)               §§29.29A                                (A)
    Assets. Issuance of Debt, Equity, etc.      (A)                                                                    E10 Summary Process Appeal                   (X)
B01 Intellectual Property                       (A)                           JRIotfS.                                 El 1 Worker^ Compensation                    (X)
B02 Proprietary Information or Trade                                                                                   £16 Auto Surcharge Appeal                    (X)
    Secr^                                                 603 Motor Vehicle Negligenee • Personal                      E17 Civil Rights Act. G.L c.12, § 11H        (A)
                                                (A)
BGI rinandal institutions/Funds                 (A)           injuty/Property Damage                     (F)           E24 Appeal from District Court
BH1 Violation of Antitrust or Trade                       B04 Other Negligence •• Personal                                  Commitment, G.L. c.123, § 9(b)          (X)
    Regulation Laws                             (A)           Irifury/Property Oam^e                     (F)           E25 Pleural Registry (Asbestos eases)
AB9 Other CotUracUBusiness Action > Spedfy      (F)       BOS Products UebiKly                           (A)           E94 Forfeiture, G.L c. 265, § 58             (X)
                                                          B06 Malpractice • Medical                      (A)           £95 Forfeiture. G.L c. 94C. § 47             (F)
                                                          B07 Malpractice • Other                        (A)           E99 Other Administrative Action              W
* Choose tiUs case Qrpe H ANY party is the                BOS Wror^ful Death • Non*fnedical              (A)           Z01 Medical Matpraetica • Tribunal only,
Commonwealth, a municipality, the MBTA, or any            B15 Defamation                                 (A)                G.Lc.231.§60B                           (F)
other governmental entity UNLESS your case is a           B19 Asbestos                                   (A)           Z02 Appeal Bond Denial                       (X)
case type listed under Administrative Civil Actions       B20 Persona) Injury • Slip & Fall              (F)
(AA).                                                     B21 Environmental                              (F>                     SO       Oftender Review
                                                          B22 Employment Discrimination                  (F)
t Choose this case type If ANY party Is an                BE1 Fraud, Business Torts, etc. .              (A)          E12 SDP Commitment, G.L c. 123A, § 12         (X)
incarcerated party, UNLESS your case is a                 699 Other Tortious Action                      (F)          E14 SOP Petition. G.L. e. 123A, § 9(b}        (X)
type listed under Administrative Civil Actions (AA)
w is a Prisoner Habeas Corpus case (E97).                   RP Summarw Proeess (Raal propertyt

                                                          sot Summary Process • Re^dential               (X)          E19 Sex Offender Registry,G.L.c.6.§178M (X)
                                                          S02 Summary Process • Commercial/                           E27 Minor Seeking Consenl G.L. c.112. § 12S{X)
                                                                  Non-residential                        (F)
                                                      TRANSFER YOUR SELECTION TO THE FACE SHEET

     EXAMPLE:
     CODE NO.                            TYPE OF ACTION (specify)                   TRACK                      HAS A JURY CLAIM BEEN MADE?
                                                                                                               0YES           DnO
     B03                     Motor Vehicle Negligenoe-Personal injury                  F


                                         STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212. § 3A
 ' OF THE PLAINTIFF • The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additiona) sheets as necessary), a
 lent specifying the facts on which the plaintifF relies to determine money damages. A copy of such civil action cover sheet, including the
  lent as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept fdr filing a complaint, except as
  (Vise provided by law, unless it Is accompanied by such a statement signed by the attorney or self-represented litigant.

  OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
  h his/her answer a statement specifying die potential damages which may result if the plaintiff prevails.


                              A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                        FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                       MAY RESULT IN DISMISSAL OF THIS ACTION.
                     Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 6 of 15




                               COMMONWESTH OF MASSACHUSETTS

HAMPDEN ,ss                                    TRIAL COURT OF THE COMMONWEALTH
                                               SUPERIOR COURT DEPARMTMENT
                                               HAMPDEN COUNTY DIVISION
                                               DOCKET NUMBER:             ^0 Cs/ 6




PETER MOLLO,                                                  )
                                                              )
               Plaintiff                                      )
                                                              )
V.                                                            )       Civil Action No.
                                                              )
YELP INC,                                                     )
                                                              )
               Defendant                                      )



                                      VERIFIED COMPLAINT

                                     JURY TRAIL DEMANDED

On or about October 10,2018 the plaintiff contacted the defendant and explained that they had an

active mediation practice in Brooklyn New York for over 22 years. The plaintiff explained that he

had recently rhoved to Western Massachusetts and wanted to start a similar business in the greater

Springfield, Massachusetts area. The defendants agreed to create a website for plaintiff with

agreement that some pictures could be used from the Brooklyn New York website but the information

on the new web site should reflect the address and telephone number for the new Massachusetts

address. The defendant created the new website. The defendant copied everything from Brooklyn
                           /
website. The defendant did not change the business address nor the telephone number. In December

of 2019, the plaintiffhad not received a single call for his mediation services. The plaintiff looked at


                                                 1
                      Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 7 of 15




the website and learned that the defendant simply cut and paste the previous website utilizing the old

Brooklyn address and phone number. Pursuant to Massachusetts General Laws, Chapter 93A, the

plaintiff sent a demand letter to the defendant requesting a refund for setting up the website, monthly

website maintenance and lost income. The defendant admitted fault but refused to issue a refund or

provide any relief.

PARTIES

    1. Plaintiff, PETER J. MOLLO, was at all times material to this complaint a citizen of the

       Commonwealth of Massachusetts. He resides in Chicopee Massachusetts in Hampden

       County. At the times of the incident giving rise to disciplinary proceedings, he was a resident

       residing at 25 William Street, Apartment 1, Chicopee, Massachusetts 01020.

   2. Defendant, Yelp Inc., is a foreign corporation incorporated in Delaware and headquartered in

       California. The defendant’s principal office is located at 140 New Montgomery Street, 9'^

       Floor in San Francisco, California 94105.

   3. The Defendant, Yelp Inc. operates nationally and internationally. The Defendant, Yelp Inc.,

       conducts business in the Commonwealth of Massachusetts and was at all times relevant

       herein, operating within the Commonwealth. The Defendant Yelp Inc., maintains a

       Massachusetts in-state Registered Agent for Service located at "‘National Registered Agents,

       Inc., 303 Congress Street, 2"** Floor, Boston, Massachusetts 02110.

JimiSDICTION AND VENUE

   4. The Hampden County Superior Court has jurisdiction over this matter as the plaintiff resides

       in Hampden County, Massachusetts;

   5. The Hampden County Superior Court has jurisdiction over this matter as the plaintiff entered


                                                2
                     Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 8 of 15




      into a business agreement with the defendant in order to advertise for his mediation services

      located in Hampden County, Massachusetts and other western Massachusetts counties;

  6. The Hampden County Superior Court has jurisdiction over the defendant pursuant to the

      Massachusetts Long Arm Statute, Massachusetts General Laws Chapter 223A, Section 3, as

      the defendant among other things, (a) transacts business in the Commonwealth and (b)

      contracts to supply services in the Commonwealth;

STATEMENT OF FACTS

  7. The plaintiff was licensed to practice law in New York;

  8. The plaintiff had a successhil general practice of law located in Brooklyn New York for

      twenty-two years;

  9. As part of the plaintifTs practice of law, he engaged in.providing mediation services and

     mortgage remediation;

  10. In 2014, the plaintiff earned $62,050.00 by providing exclusively mediation services and

     mortgage remediation services;

  11. In 2017, the plaintiff moved to western Massachusetts;

  12. In 2019, the plaintiff decided that he would begin providing mediation services and mortgage

     remediation services;

  13. On or about October 10,2018, the plaintiff contacted the defendant in order to contract the

     defendant to set up a website and maintain Oiat web site

  14.' The plaintiff explained that he had already established a website for his law practice in

     Brooklyn New York and requested that the defendant reformat the website by limiting the

     services to mediation and mortgage remediation. The plaintiff also requested that the


                                               3
                  Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 9 of 15




    defendant reformat the website to include his Massachusetts address and his Massachusetts

    telephone number;

IS. The defendant agreed to perform the requested services for a fee;

16. Between November 2018 and January 2019, the plaintiff paid the defendant $1,451.51 for

    reformatting and maintaining the website;

17. Approximately three months after engaging the defendant for website services, the plaintiff
                                                         i


    realized that he had not received a single call for mediation services or his mortgage

    remediation services.

18. The plaintiff looked at the website and realized that the defendant had failed to make the

    requested changes. Specifically, the defendant had merely cut and pasted the old website and

    had not changed the business telephone number and had not changed the business address;

19. Between Januaiy 2019 and December 2019, plaintiff made numerous telephone calls and sent

   at least one email to the defendant trying to resolve these issues by correcting the website and

   refunding the money for the time period that the website

20. During these communications the defendant acknowledged that it had erroneously included

   the wrong information.

21. The plaintiff requested that the defendant provide a refund of the money that he had paid;

22. The defendant refused to provide the plaintiff a refund;

23. The plaintiff than cancelled his agreement and ordered the defendant to stop any future

   billing;

24. Pursuant to Massachusetts General Laws, Chapter 93A, on December 12,2020, the plaintiff

   sent a demand letter to the defendant. The letter was sent to Yelp!, 140 New Montgomery


                                             4
                     Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 10 of 15




       Street, San Francisco, California 9410S. The letter was sent via return receipt certified mail

       (Artilcle #7018-3090-0002-0609-9664). The letter was received by the defendant on

       December 18,2019.

   2S. The defendant has been in possession of the plaintiffs demand letter for in excess of thirty

       (30) days and has failed to contact the plaintiff and make a reasonable offer to settle the claim.




CLAIMS FOR RELIEF .

                                            COUNT ONE

MGL C 93A, Section 9 (Massachusetts Consumer Protection Act)

   26. The plaintiff restates that factual allegation in paragraphs 1 through 23;

   27. Pursuant to Massachusetts General Laws, Chapter 93A, the plaintiff qualifies as a consumer

      and is entitled to protection under the statute;

   28. The defendant’s business practice amounts to unfair and deceptive acts which constitute a

      violation of and liability under the statute;

   29. The plaintiff sent via return receipt certified US mail, a 30-day demand letter which was

      received at the defendant on December 18,2019;

   30. The defendant failed to make any response to the plaintiffs demand letter;

      WHEREFORE, the Defendant is entitled to

      (a) Recovery for the costs expended in the amount of $1,475.51;

      (b) Recovery for the foreseeable losses suffered by the plaintiff in the amount of $62,0505.00

      (c) Triple damages pursuant to the statute [M.G.L. c. 93A(3)] in the amount of $187,515.00;

      (d) Attorney fees;

                                                 5
                     Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 11 of 15




       (e) Interest at the statutory rate; and

       (f) Any other relief that the court deems appropriate.



                                                COUNT TWO

MGL C 93A, Section 11 (Massachusetts Consumer Protection Act)

   31. The plaintiff restates that factual allegation in paragraphs 1 through 25;

   32. Pursuant to Massachusetts General Laws, Chapter 93 A, the plaintiff qualifies as a person

      engaged in a trade or commerce and is entitled to protection under the statute;

   33. The defendant’s business practice amounts to egregious .misconduct and rises to a level of

      rascality which falls outside the bounds of the rough and tumble of the world of commerce;

   34. The plaintiff sent via return receipt certified US mail, a 30-day demand letter which was

      received at the defendant on December 18,2019;

   35. The defendant failed to make any response to the plaintiffs demand letter;

      WHEREFORE, the Defendant is entitled to

      (g) Recovery for the costs expended in the amount of $1,475.51;

      (h) Recovery for the foreseeable losses suffered by the plaintiff in the amount of $62,0505.00

      (i) Triple damages pursuant to the statute [M.G.L. c. 93A(3)] in the amount of $187,515.00.

      (j) Attorney fees;

      (k) Interest at the statutoiy rate; and

      (1) Any other relief that the court deems appropriate.




                                                  6
                        Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 12 of 15




                                              COUNT THREE
BREACH OF CONTRACT
   36. The plaintiff restates that factual allegation in paragraphs 1 through 25;

   37. The plaintiff made and offer to the defendant to provide services for a fee;

   38. The defendant accepted the offer;

   39. The plaintiff paid the negotiated fee to the defendant as consideration for the services

         promised;

   40. The defendant failed to provide the services that were promised

   41. The plaintiff suffered damages which were the direct and proximate cause of the defendant’s

         breach of the agreement;

         WHEREFORE, the Defendant is entitled to

         (a) Recovery for the costs expended in the amount of $1,475.51;

         (b) Recovery for the foreseeable losses suffered by the plaintiff in the amount of $62,0505.00

         (c) Interest at the statutory rate; and

         (d) Any other relief that the court deems appropriate.

                          THE PLAINTIFF DEMANDS A TRIAL BY JURY

                                                       Respectfully submitted.
                                                       The Plaintiff
                                                       B>«sSttorne9

Dated:
                                                       Alfi    ^Chamberland
                                                       BBQr564]51
                                                       Swwhur Street, PO Box 217
                                                       Easthampton, MA 01027
                                                       Office (413) 529 0404
                                                       Fax (413) 529-0347
                                                       Cell (413) 210-6579 ,
                                                       E-mail: Attormney.Chamberland@gmail.com

                                                   7
                      Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 13 of 15

    •



                                           VERIFICATION

I, Peter J. Mollo, hereby depose and certify that I have read the allegations contained in the 7 pages
and 41v paragraphs and that the facts alleged are true to the best of my knowledge, belief and
memory. I sign this verification imder the pains and penalties of perjury. ^

                                              Date:       3
Peter J. Mollo 7^




                                                8
                                       Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 14 of 15




 CASE NAME:
             CIVIL TRACKING ORDER
               (STANDING ORDER 1- 88)
                                                        DOCKET NUMBER

                                                         2079CV00198
                                                                                   Trial Court of Massachusetts
                                                                                   The Superior Court                             m
                                                                                    Laura S Gentile, Clerk of Courts
       Mollo, Peter vs. Yelp Inc.

                                                                                   COURT NAME ft ADDRESS
       Alfred P Chamberland, Esq.
                                                                                    Hampden County Superior Court
       Law Office Of Alfred P. Chamberland
                                                                                    Hall of Justice - 50 State Street
       5 Arthur St
                                                                                    P.O. Box 559
       PO Box 217                                                                   Springfield, MA 01102
       Easthampton, MA 01027-0217

                                                     TRACKING ORDER • A - Average
                  You are hereby notified that this case is on the track referenced above as per Superior Court Standing
     Order 1-86. The order requires that the various stages of litigation described below must be completed not later
     than the deadlines indicated.

                   STAGES OF LITIGATION                                                DEADLINE

                                                                             SERVED BY         FILED BY          HEARD BY

     Service of process made and return filed with the Court                                   07/13/2020

     Response to the complaint filed (also see MRCP 12)                                       08/11/2020                      r




     All motions under MRCP 12,19, and 20                                     08/11/2020      09/10/2020         10/13/2020

     All motions under MRCP 15                                                06/07/2021      07/07/2021         07/07/2021

     All discovery requests and depositions served and non-expert
     depositions completed                                                    04/04/2022

     All motions under MRCP 56                                                05/03/2022      06/02/2022

     Final pre-tnal conference held and/or firm trial date set                                                   09/30/2022

     Case shall be resolved and judgment shall issue by                                                        04/13/2023




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



 DATE ISSUED                       ASSISTANT CLERK                                                     PHONE

     04/14/2020
OatemmeMiled; 04.14-202011:50^22                                                                                            acMBOl OBOOIS
                  Case 3:20-cv-30111 Document 1-1 Filed 07/13/20 Page 15 of 15


    Demand Letter Pursuant to Mass General Law Chapter 93 (A)

    To:   Yelp, Inc. Chief Executive Officer
          140 New Mon^omery Street
          San Francisco, California 94105
    From: Peter J.Mollo
          25 William Street Apt 1
          Chicopee, MA 01020

    I hereby make a demand for compensation of $187,625.51 for unauthorized payments of $1475.51 and $62,050
    which was my acyusted gross income for 2014 which was my last year of full employment. Due to Yelpl's behavior
    1 have made no income whatsoever from my practice. Mass. General Law Chapter 93A Section 2 provides for
    treble damages.

    On or about October 10,20191 called YelpI and told their staff that I was a counselor in New York City specializing
    in mediation and mortgage modification. I explained that I had an active practice in Brooklyn for 22 years. 1 asked
    Yelpl staff to assist me in creating a business presence in the Springfield area of Western Massachusetts where I
    now reside.

    I explained that I had mersa pneumonia, was in a coma for 3 months and almost died. I was hospitalized for about
    a year and am seeking to make a new start. The Yelpl staff agreed to put up a new website. I agreed that they
    could use pictures from my old website but with my new Massachusetts address and phone number. During
    December of 20191 realized that no calls were coming to my number for my work. When I investigated I found
    that Yelpl staff had simply put up the pictures AND all the old Information from my old website which only had
    Brooklyn information.

    I called Yetpt staff and they acknowledged that they had erroneously put up the wrong information. At that time I
    respectfully requested a refund which they refused. I was surprised at your response since my whole purpose in
    contacting Yelp) is that I am trying to start a business in Western Massachusetts.
    t even explained that I am living on Social Security and pension and I cannot afford to lose $1475 for no value. I
    know that Yelpl Inc has over one billion dollars annual income. Yelpl, Inc. could certainly afford to refund my
    money which I paid In good foith.

    Mass. General Law Chapter 93A section 2 provides treble damages for unfair methods of competition and unfoir
    or deceptive acts or promises In the conduct of any trade or commerce, i have described the basis of my claim
    and state that had Yelpl, Inc. staff simply done their job correctly and carefully in the first place my damages
    would not have accrued.

Therefore I am demanding compensation of $187,625.51 which is three times the unauthorized payments of
$1475.50 and $62,0Sti lost Income based upon my Income tax from the last year I did counseling and mediation. I
am enclosing n)y bank statements and income tax to document these amounts.

    Kindly contact me as soon as possible with your response.

Sincerely,


L
Peter jXIoKo

cc: Scott Sawyer, Esq
